Title: C. W. F. Dumas to John Adams: A Translation, 7 November 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Sir
       The Hague, 7 November 1780
      
      You will have seen from today’s supplement to the Gazette de Leyde that I followed your instructions to the letter and had the extracts concerning Mr. Laurens inserted. Only the last two or three lines, where White-Eyes is charged with the ignominious treatment inflicted upon Mr. Laurens, have been omitted, for including them would have risked exposing ourselves.
      Moreover, I am very grateful, sir, for this communication, of which I have made such good use prior to its publication here, which makes a difference. For this reason, as well as my personal interest in the fate of Mr. Laurens, I ask for your continued generosity in sharing any further news you receive. I promise to publish or suppress it, depending upon what you judge necessary for the welfare of Mr. Laurens, whose ill health concerns me the most. I hope to make a small trip to Amsterdam and see you there in perfect health. In the meantime, I am with great respect, sir, your very humble and very obedient servant,
      
       Dumas
      
     